Exhibit 10.3

THIS VERIFICATION AGENT AGREEMENT dated as of May 25, 2006 (as amended from time
to time, this “Agreement”), among GOAL CAPITAL FUNDING TRUST 2006-1, a Delaware
statutory trust (the “Issuer”), GOAL FINANCIAL, LLC, a California limited
liability company (the “Administrator”) and THE BANK OF NEW YORK., a New York
banking corporation, as Verification Agent (the “Verification Agent”).

W I T N E S S E T H:

Whereas, the Issuer and the Administrator have entered into an Administration
Agreement dated as of May 25, 2006 (as the same may be amended from time to
time, the “Administration Agreement”) among such parties and Wilmington Trust
Company, as Delaware trustee (the “Delaware Trustee”), The Bank of New York, as
indenture trustee (the “Indenture Trustee”), and The Bank of New York, as
eligible lender trustee (the “Eligible Lender Trustee”), in connection with the
issuance from time to time by the Issuer of its notes under an Indenture of
Trust, dated as of May 25, 2006 by and between the Issuer, the Eligible Lender
Trustee and the Indenture Trustee (together with any Supplemental Indentures and
any amendments thereto made from time to time in accordance with their
respective terms, the “Indenture”); and

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

Capitalized terms defined in the Indenture and used but not otherwise defined
herein shall have the meanings assigned to such terms in the Indenture.

Section 1. Duties of the Verification Agent. The Verification Agent agrees, from
the date hereof, to perform such duties and only such duties set forth on
Schedule I hereto. To the extent necessary, in performing such duties, the
Verification Agent shall obtain information from sources other than the
Administrator. In carrying out any of its obligations under this Agreement, the
Verification Agent may act either directly or through agents, attorneys,
accountants, independent contractors and auditors and enter into agreements with
any of them and shall not be liable for the acts and omissions of such agents,
attorneys, accountants, independent contractors and auditors appointed with due
care.

The Verification Agent may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval or other
paper or document believed by it to be genuine and to have been signed or
presented by the property party or parties.

It is hereby understood and agreed by the parties hereto that the Verification
Agent shall rely solely on information provided to it by the Administrator or
appropriate third party sources in performing its duties as set forth in this
Agreement and that the Verification Agent shall have no obligation to monitor
the performance of the Administrator. The parties hereto further agree that the
Verification Agent shall have no liability in connection with the performance of
the Administrator under this Agreement or the Indenture.



--------------------------------------------------------------------------------

Section 2. Information Provided by Issuer. Not later than three (3) Business
Days prior to each Monthly Servicing Payment Date and each Quarterly
Distribution Date, the Issuer shall deliver to the Verification Agent the
applicable Servicer’s Report and the applicable Issuer Order in order to enable
the Verification Agent to perform its duties pursuant to Section 1 hereof.

Section 3. Indemnification. In performing its duties hereunder, except as
otherwise provided herein, the Verification Agent shall be entitled to the same
indemnities, and held to the same standard of care, as is the Trustee under the
Indenture.

Section 4. Compensation. For so long as the Verification Agent is also acting as
the Trustee under the Indenture, the Verification Agent shall waive the separate
fee otherwise payable to the Verification Agent under this Agreement.

Section 5. Additional Information to be Furnished. The Administrator, on behalf
of the Issuer, shall promptly furnish to the Verification Agent such additional
information regarding the Trust Estate as the Verification Agent shall
reasonably request for purposes of performing its obligations hereunder.

Section 6. Term of Agreement; Resignation and Removal of Verification Agent.

(a) This Agreement shall continue in force until the dissolution of the Issuer,
upon which event this Agreement shall automatically terminate.

(b) Subject to Section 6(d) hereof, the Verification Agent may resign its duties
hereunder by providing the Issuer, the Eligible Lender Trustee, the Delaware
Trustee, the Indenture Trustee and the Administrator with at least 60 days’
prior written notice.

(c) Subject to Section 6(d) hereof, the Issuer may remove the Verification Agent
without cause by providing the Verification Agent with at least 60 days’ prior
written notice.

(d) No resignation or removal of the Verification Agent pursuant to this Section
shall be effective until (i) a successor Verification Agent shall have been
appointed by the Issuer and (ii) such successor Verification Agent shall have
agreed in writing to be bound by the terms of this Agreement in the same manner
as the Verification Agent is bound hereunder; provided, however, that the
Verification Agent may petition a court of competent jurisdiction to appoint a
successor Verification Agent.

(e) The appointment of any successor Verification Agent shall be effective only
if each Rating Agency shall have been given at least 10 days’ prior notice of
such proposed appointment, and a Rating Confirmation shall have occurred with
respect to such appointment.

Section 7. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by Wilmington
Trust Company, not individually or personally but solely as Delaware Trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it; (b) each of the representations, undertakings and agreement herein made on
the part of the Issuer is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and

 

2



--------------------------------------------------------------------------------

intended for the purpose of binding only the Issuer; (c) nothing herein
contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto; and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under this Agreement or
any other related document.

Section 8. Notices. Any notice, report or other communication given hereunder
shall be in writing (which includes facsimile or other electronic communications
that produce an image) and addressed as follows:

 

If to the Issuer:    Goal Capital Funding Trust 2006-1    c/o Wilmington Trust
Company    1100 North Market Street    Wilmington, Delaware 19890    Attention:
Jeanne Oller    Facsimile: (302) 636-4140    E-Mail: joller@wilmingtontrust.com

With a copy to the Administrator at the address determined below

 

If to the Administrator:    Goal Financial, LLC    9477 Waples Street, Suite 100
   San Diego, California 92121    Attention: Seamus Garland    Facsimile: (858)
452-6648    E-Mail: sgarland@goalfinancial.net

 

If to the Verification Agent:    The Bank of New York    10161 Centurion Parkway
   Jacksonville, Florida 32256    Attention: Nathan Turner    Facsimile: (904)
988-4740    E-Mail: nturner@bankofny.com

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid, or hand delivered
to the address of such party as provided above.

Section 9. Amendments. This Agreement may be amended from time to time by the
parties hereto so long as a Rating Confirmation has occurred with respect to
such amendment. The Verification Agent shall not be required to enter any
amendment which affects its own rights, duties or obligations hereunder.

 

3



--------------------------------------------------------------------------------

Section 10. Successors and Assigns. This Agreement may not be assigned by the
Verification Agent unless such assignment is previously consented to in writing
by the Issuer and the Indenture Trustee, unless each Rating Agency shall have
been given at least 10 days’ prior notice of, and a Rating Confirmation has
occurred with respect to, such assignment. An assignment in accordance with the
preceding sentence, if accepted by the assignee, shall bind the assignee
hereunder in the same manner as the Verification Agent is bound hereunder.
Notwithstanding the foregoing, this Agreement may be assigned by the
Verification Agent without the consent of the Issuer or the Indenture Trustee to
a corporation or other organization that is a successor (by merger,
consolidation or purchase of assets) to the Verification Agent; provided that
such successor organization executes and delivers to the Issuer an agreement in
which such corporation or other organization agrees to be bound hereunder by the
terms of the assignment in the same manner as the Verification Agent is bound
hereunder, and each Rating Agency shall have been given 10 days’ prior notice
of, and a Rating Confirmation shall have occurred with respect to, such
assignment. Subject to the foregoing, this Agreement shall bind any such
permitted successors or assigns of the parties hereto.

Section 11. Governing Law. THIS VERIFICATION AGENT AGREEMENT SHALL BE CONSTRUED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS,
OBLIGATIONS AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

Section 12. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS VERIFICATION AGENT AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO HEREBY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF THIS
VERIFICATION AGENT AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

Section 13. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

Section 14. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall together constitute but one and the same
agreement.

Section 15. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4



--------------------------------------------------------------------------------

Section 16. Entire Agreement. This Agreement embodies and constitutes the entire
understanding between the parties with respect to the transactions contemplated
by this Agreement, and all prior or contemporaneous agreements, understandings,
representations and statements between the parties, written or oral, are merged
into and superseded by this Agreement.

Section 17. Additional Covenant of Verification Agent. The Verification Agent,
by the execution of this Agreement, covenants, represents and agrees that it
will comply with each covenant, agreement or undertaking set forth in the
Securitization Cooperation Annex attached to and incorporated in this Agreement.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

GOAL CAPITAL FUNDING TRUST 2006-1 By:   WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Delaware Trustee By:  

/s/ Joann A. Rozell

Name:   Joann A. Rozell Title:   Assistant Vice President

 

   S-1   Verification Agent Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Verification Agent By:  

/s/ William Cardozo

Name:   William Cardozo Title:   Agent

 

   S-2   Verification Agent Agreement



--------------------------------------------------------------------------------

GOAL FINANCIAL, LLC, as Administrator By:  

/s/ Seamus Garland

Name:   Seamus Galand Title:   Secretary

 

   S-3   Verification Agent Agreement



--------------------------------------------------------------------------------

SCHEDULE I

DUTIES OF VERIFICATION AGENT

Prior to each Monthly Servicing Payment Date and each Quarterly Distribution
Date, the Verification Agent shall deliver to the Indenture Trustee a
certificate certifying as to (a) whether the items set forth below with respect
to each such date are accurately reflected in the applicable Monthly Servicer
Report and the applicable Issuer Orders and (b) whether, to the extent
applicable, such items are calculated in accordance with the Indenture:

 

  (1) the amounts payable on such Monthly Servicing Payment Date or Quarterly
Distribution Date, as applicable, pursuant to Section 5.04 of the Indenture (or,
in the event of a continuing Event of Default, Section 6.02 of the Indenture);

 

  (2) the summary of the Outstanding Amounts of each Class of Notes;

 

  (3) the aggregate principal balances of the Financed Eligible Loans and the
change in such aggregate principal balances since the previous Collection
Period;

 

  (4) the “weighted-average coupon” calculation, which shall be the following
until such time as the Administrator notifies the Indenture Trustee in writing
that such calculation has been modified: for two or more borrowers, (i) the sum
for all such borrowers of the product of the interest rate with respect to each
loan and the principal balance of such loan, divided by (ii) the sum of the
principal balances with respect to such borrowers; and

 

  (5) the balance of the Reserve Fund and any change in such balance since the
previous Collection Period.



--------------------------------------------------------------------------------

ANNEX A

SECURITIZATION COOPERATION ANNEX

This Annex forms a part of the Verification Agent Agreement dated as of May 25,
2006 (the “Agreement”) among Goal Capital Funding Trust 2006-1 (the “Issuer”),
Goal Financial, LLC (the “Administrator”) and The Bank of New York, as
verification agent (the “Verification Agent”). Capitalized terms used but not
defined in this Annex shall have the meanings assigned to them in Exhibit A
hereto and, if not defined therein, in the Agreement.

(1) It is agreed and acknowledged that the purpose of this Annex is to
facilitate compliance by Goal with the provisions of Regulation AB and related
rules and regulations of the Commission. In furtherance thereof, the
Verification Agent agrees to take such actions to assist Goal in connection with
any Securitization as Goal may reasonably request, provided that Goal shall not
exercise its right to request delivery of information or other performance under
these provisions other than in good faith, or for purposes other than Goal’s
compliance with the Securities Act, the Exchange Act and the rules and
regulations of the Commission thereunder. Subject to the provisions of the
Agreement, the Verification Agent agrees to cooperate promptly and in good faith
with any reasonable written request by Goal for information regarding the
Verification Agent, including without limitation the following:

(a) information relating to the Verification Agent for use in, or in the
preparation of, any prospectus or other Securitization Document; and

(b) information relating to the Verification Agent that is required in order to
enable Goal to comply with the reporting requirements of the Exchange Act,
including without limitation the requirements to file with the Commission Form
10-D and Form 10-K;

in either case including any information required under Regulation AB as it
relates to the Verification Agent or to the Verification Agent’s obligations
under the Agreement; provided that notwithstanding Section 4 of the Agreement,
any related expenses shall be payable by, or shall be reimbursed by, the Issuer.
Such information shall be true and correct and shall not contain an untrue
statement of a material fact or omit to state any fact required to be stated
therein or necessary to make the statements therein not misleading.

(2) The Verification Agent shall indemnify the Verification Agent Indemnified
Parties for any and all losses arising from or relating to (a) noncompliance of
any Verification Agent Information with applicable law, (b) any inaccuracy in or
omission from the Verification Agent Information or (c) any breach of a
covenant, representation or warranty by the Verification Agent.

(3) This Annex shall survive any termination of the Verification Agent Agreement
or resignation or removal of The Bank of New York as Verification Agent with
respect to any liability or obligation arising prior to such termination,
resignation or removal; it being understood that the Verification Agent shall be
required to provide any information reasonably requested by Goal pursuant to
this Annex relating to any period during which The Bank of New York was acting
as Verification Agent.

 

Annex A-1



--------------------------------------------------------------------------------

Exhibit A

DEFINITIONS

As used in this Annex, the following terms shall have the following meanings:

“Commission” means, collectively, the Securities and Exchange Commission and any
successor agency.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Goal” means, collectively, the Issuer, Goal Capital Funding, LLC and Goal
Financial, LLC, a California limited liability company.

“Agreement” is defined in the preamble to this Annex.

“Issuer” is defined in the preamble to this Annex.

“Regulation AB” shall mean Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123 and subject to such clarification
and interpretation as have been provided by the Commission in the adopting
release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506, 1,531 (January 7, 2005)) or by the staff of the Commission, or as
may be provided by the Commission or its staff from time to time.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” means any (i) financing transaction or securities offering that
is payable from or secured, directly or indirectly, by all or a portion of the
Financed Eligible Loans, (ii) sale or other transfer of all or a portion of the
Financed Eligible Loans or (iii) other securitization, secured loan, financing
or similar transaction involving all or a portion of the Financed Eligible
Loans.

“Securitization Document” means any transaction document or any prospectus,
offering document, term sheet, computational material or other information filed
with the Commission or delivered to any rating agency, trustee, investor or
other participant in connection with or during the term of a Securitization,
including (without limitation) any reports under the Exchange Act.

“Verification Agent Indemnified Parties” means (a) Goal, any subsequent
purchaser or any beneficial owner of the Financed Eligible Loans, (b) in the
event of any Securitization of some or all of the Financed Eligible Loans, any
trustee, underwriter, placement agent, initial purchaser, rating agency, any
special purpose entity service company (i.e., any company providing “independent
directors”, management, ownership or related services in connection with
securitization entities) or bond insurer in any of the transactions relating to
the Securitization and (c) any of their respective officers, directors, agents,
employees and “controlling persons” (within the meaning of the Securities Act or
the Exchange Act).

 

Annex A-2



--------------------------------------------------------------------------------

“Verification Agent Information” means any information in any Securitization
Document describing or relating to the Verification Agent or any information
delivered by the Verification Agent to Goal pursuant to this Annex.

 

Annex A-3